        Case 1:19-cv-05980-KNF Document 23 Filed 07/02/20 Page 1 of 1
                                                                   i   r~,,,\.,--, , ~.
                                                                       t / \ . J •._
                                                                                       ~

                                                                                       1   ,
                                                                                               11 ..,
                                                                                               :   l    '
                                                                                                            \
                                                                                                            l




                                                                       1)()(
UNITED STATES DISTRICT COURT
                                                                       ;)t:r:
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
JOSEPH GONZALEZ,
                                   Plaintiff,                            19 CIVIL 5980 (KNF)

                 -against-                                                        JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
--------------------------------------------------------------X


        It is hereby ORDERED, ADJUDGED AND DECREED:                                                    That for the reasons

set forth in the Court's Order dated July 1, 2020, the plaintiff's motion for judgment on the

pleadings is granted and the matter is remanded for rehearing; and the defendant's motion for

judgment on the pleadings is denied.

Dated: New York, New York
       July 2, 2020



                                                                   RUBY J. KRAJICK


                                                             BY:

                                                                       ~,  Clerk of Court
